Exhibit 10.66
FOURTH LOAN MODIFICATION AGREEMENT
     This Fourth Loan Modification Agreement (this “Loan Modification
Agreement”) is entered into as of July 15, 2009, by and among (a) SILICON VALLEY
BANK, a California corporation, with its principal place of business at 3003
Tasman Drive, Santa Clara, California 95054 (“Bank”) and (b) FINISAR
CORPORATION, a Delaware corporation, with its chief executive office located at
1399 Moffett Park Drive, Sunnyvale, California 94089 (“Finisar”) and OPTIUM
CORPORATION, a Delaware corporation, with its principal place of business at 500
Horizon Drive, Suite 505, Chalfont, Pennsylvania 18914 (“Optium”) (hereinafter,
Finisar and Optium are jointly and severally, individually and collectively,
referred to as “Borrower”).
1. DESCRIPTION OF EXISTING INDEBTEDNESS AND OBLIGATIONS. Among other
indebtedness and obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to a loan arrangement dated as of March 14, 2008,
evidenced by, among other documents, a certain Loan and Security Agreement dated
as of March 14, 2008, among Borrower and Bank, as affected by a certain Joinder
Agreement dated as of October 30, 2008, as amended by a certain First Loan
Modification Agreement dated as of October 30, 2008, as further amended by a
certain Second Loan Modification Agreement dated as of February 6, 2009, and as
further amended by a certain Third Loan Modification Agreement dated as of
June 10, 2009 (as amended and affected, the “Loan Agreement”). Capitalized terms
used but not otherwise defined herein shall have the same meaning as in the Loan
Agreement.
2. DESCRIPTION OF COLLATERAL. Repayment of the Obligations is secured by the
Collateral as described in the Loan Agreement (together with any other
collateral security granted to Bank, the “Security Documents”). Hereinafter, the
Security Documents, together with all other documents evidencing or securing the
Obligations shall be referred to as the “Existing Loan Documents”.
3. DESCRIPTION OF CHANGE IN TERMS.

  A.   Modifications to Loan Agreement.

  1   The effectiveness of this Loan Modification Agreement is expressly
conditioned upon Borrower’s receipt of net cash proceeds of at least Forty
Million Two Hundred Fifty Thousand Dollars ($40,250,000.00) in connection with
the sale of Borrower’s “Network Tools” division.     2   The Loan Agreement
shall be amended by deleting the following, appearing as Section 2.2 thereof:

      “ 2.2 Overadvances; Further Limitation.

     (a) If, at any time, the sum of (i) the outstanding principal amount of any
Advances (including any amounts used for Cash Management Services), plus
(ii) the face amount of any outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit and any Letter of Credit Reserve), plus (iii) the
FX Reserve, exceeds the lesser of either the Revolving Line or the Borrowing
Base, Borrower shall immediately pay to Bank in cash such excess.
     (b) In order to have Credit Extensions made pursuant to Sections 2.1.1,
2.1.2, 2.1.3 and 2.1.4 outstanding that exceed Twenty-Five Million Dollars
($25,000,000.00) in the aggregate, Borrower shall provide evidence to Bank, upon
Bank’s request, that it has unrestricted cash (as set forth on its most recent

 



--------------------------------------------------------------------------------



 



balance sheet delivered pursuant to Section 6.2) in an amount equal to at least
the sum of (i) Fifty Million Dollars ($50,000,000.00) plus (ii) the aggregate
amount of Credit Extensions made pursuant to Sections 2.1.1, 2.1.2, 2.1.3 and
2.1.4 outstanding at such time. Borrower shall be required to comply with this
provision at all times that the aggregate amount of Credit Extensions
outstanding exceeds Twenty-Five Million Dollars ($25,000,000.00). With respect
to each request of a Credit Extension that, when made, would result in the
aggregate principal amount of Credit Extensions made pursuant to Sections 2.1.1,
2.1.2, 2.1.3 and 2.1.4 outstanding exceeding Twenty-Five Million Dollars
($25,000,000.00), Borrower shall deliver to Bank evidence of Borrower’s
compliance with this provision (after giving effect to such Credit Extension) as
a condition precedent to such Credit Extension. If at any time the aggregate
amount of Credit Extensions outstanding exceeds the amount permitted by this
Section 2.2(b), then Borrower shall immediately pay to Bank in cash such
excess.”

      and inserting in lieu thereof the following:

“ 2.2 Overadvances. If, at any time, the sum of (i) the outstanding principal
amount of any Advances (including any amounts used for Cash Management
Services), plus (ii) the face amount of any outstanding Letters of Credit
(including drawn but unreimbursed Letters of Credit and any Letter of Credit
Reserve), plus (iii) the FX Reserve, exceeds the lesser of either the Revolving
Line or the Borrowing Base, Borrower shall immediately pay to Bank in cash such
excess.”

  3   The Loan Agreement shall be amended by deleting the following appearing as
Section 6.7 thereof:

      “ 6.7 Financial Covenants

     Borrower shall maintain at all times, to be tested as of the last day of
each month, unless otherwise noted:

  (a)   Adjusted Quick Ratio.

     (i) Quarterly Adjusted Quick Ratio. An Adjusted Quick Ratio of at least
(A) 1.10 to 1.00 as of April 30, 2009, (B) 1.15 to 1.00 as of July 31, 2009 and
October 31, 2009, and (C) 1.25 to 1.00 as of January 31, 2010 and as of the last
day of each of Borrower’s fiscal quarters thereafter (it being understood that
the last day of each of Borrower’s fiscal quarters occurs in January, April,
July and October).
     (ii) Intraquarterly Adjusted Quick Ratio. An Adjusted Quick Ratio of at
least (A) 0.95 to 1.00 as May 31, 2009 and June 30, 2009, and (B) 1.00 to 1.00
as of August 31, 2009 and as of the last day of each of the first two months in
each of Borrower’s fiscal quarters thereafter (it being understood that the
first two months in each of Borrower’s fiscal quarters are February, March, May,
June, August September, November and December).
     (b) EBITDA. As of the last day of each of Borrower’s fiscal quarters,
Borrower shall have EBITDA for the six-month period

 



--------------------------------------------------------------------------------



 



ending on the last day of such quarter of at least (i) Fifteen Million Dollars
($15,000,000.00) for the quarter ending April 30, 2009, (ii) Seven Million Five
Hundred Thousand Dollars ($7,500,000.00) for the quarter ending July 31, 2009,
(iii) Fifteen Million Dollars ($15,000,000.00) for the quarter ending
October 31, 2009, and (iv) Twenty Million Dollars ($20,000,000.00) for the
quarter ending on January 31, 2010 and as of the last day of each quarter
thereafter.”

      and inserting in lieu thereof the following:

      “ 6.7 Financial Covenants

     Borrower shall maintain at all times, to be tested as of the last day of
each month, unless otherwise noted:

  (a)   Adjusted Quick Ratio.

     (i) Quarterly Adjusted Quick Ratio. An Adjusted Quick Ratio of at least
(A) 1.10 to 1.00 as of April 30, 2009, (B) 1.15 to 1.00 as of July 31, 2009,
October 31, 2009, January 31, 2010 and April 30, 2010, and (C) 1.25 to 1.00 as
of July 31, 2010 and as of the last day of each of Borrower’s fiscal quarters
thereafter (it being understood that the last day of each of Borrower’s fiscal
quarters occurs in January, April, July and October).
     (ii) Intraquarterly Adjusted Quick Ratio. An Adjusted Quick Ratio of at
least (A) 0.95 to 1.00 as May 31, 2009, June 30, 2009, August 31, 2009, and
September 30, 2009, and (B) 1.00 to 1.00 as of November 30, 2009 and as of the
last day of each of the first two months in each of Borrower’s fiscal quarters
thereafter (it being understood that the first two months in each of Borrower’s
fiscal quarters are February, March, May, June, August September, November and
December).
     (b) EBITDA. As of the last day of each of Borrower’s fiscal quarters,
Borrower shall have EBITDA for the six-month period ending on the last day of
such quarter of at least (i) Fifteen Million Dollars ($15,000,000.00) for the
quarter ending April 30, 2009, (ii) Seven Million Five Hundred Thousand Dollars
($7,500,000.00) for the quarter ending July 31, 2009, and (iii) Fifteen Million
Dollars ($15,000,000.00) for the quarter ending October 31, 2009 and as of the
last day of each quarter thereafter.”

  4   The Loan Agreement shall be amended by deleting the following, appearing
as Section 7.7 thereof:

“ 7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock other than Permitted
Distributions; or (b) directly or indirectly acquire or own any Person, or make
any Investment in any Person, other than Permitted Investments, or permit any of
its Subsidiaries to do so.”

 



--------------------------------------------------------------------------------



 



      and inserting in lieu thereof the following:

“ 7.7 Distributions; Investments. (a) Pay any dividends or make any distribution
or payment or redeem, retire or purchase any capital stock other than Permitted
Distributions; provided that Borrower may redeem certain of its convertible
notes so long as (i) an Event of Default does not exist at the time of such
redemption and would not exist after giving effect to such redemption, and
(ii) the aggregate amount of cash used by Borrower in connection with such
redemption does not exceed Fifty Million Dollars ($50,000,000.00); or (b)
directly or indirectly acquire or own any Person, or make any Investment in any
Person, other than Permitted Investments, or permit any of its Subsidiaries to
do so.”

  5   The Loan Agreement shall be amended by deleting the following text,
appearing in the definition of Eligible Accounts in Section 13.1 thereof:

“ (a) Accounts that the Account Debtor has not paid within ninety (90) days of
invoice date regardless of invoice payment period terms;
     (b) Accounts owing from an Account Debtor, fifty percent (50%) or more of
whose Accounts have not been paid within ninety (90) days of invoice date;
     (c) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States, unless such Accounts are otherwise
Eligible Accounts and covered in full by credit insurance satisfactory to Bank;

      and inserting in lieu thereof the following:

“ (a) Accounts that the Account Debtor has not paid within ninety (90) days (or,
for Accounts for which the Account Debtor is Ericsson or one of its affiliates,
one hundred (100) days) of invoice date regardless of invoice payment period
terms;
     (b) Accounts owing from an Account Debtor, fifty percent (50%) or more of
whose Accounts have not been paid within ninety (90) days (or, for Accounts for
which the Account Debtor is Ericsson or one of its affiliates, one hundred
(100) days) of invoice date;
     (c) Accounts owing from an Account Debtor which does not have its principal
place of business in the United States, unless such Accounts are (i) otherwise
Eligible Accounts, (ii) covered in full by credit insurance satisfactory to
Bank, and (iii) approved by Bank in writing in Bank’s sole and absolute
discretion on a case-by-case basis (it being understood Bank has approved
Ericsson, Huawei and Jabil Circuit);

  6   The Loan Agreement shall be amended by deleting the following definitions,
appearing in Section 13.1 thereof:

“ “Eligible Foreign Accounts” are Accounts that would be Eligible Accounts but
for the fact that the Account Debtor’s principal place of business is

 



--------------------------------------------------------------------------------



 



not in the United States that are approved by Bank in writing in Bank’s sole and
absolute discretion on a case-by-case basis.”
“ “LIBOR Rate” means, for each Interest Period in respect of LIBOR Credit
Extensions comprising part of the same Credit Extensions, an interest rate per
annum (rounded upward to the nearest 1/16th of one percent (0.0625%)) equal to
LIBOR for such Interest Period divided by one (1) minus the Reserve Requirement
for such Interest Period.”
“ “LIBOR Rate Margin” is three percent (3.0%).”
“ “Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.”
“ “Prime Rate Margin” is one-half of one percent (0.50%).”
“ “Revolving Line” is an Advance or Advances in an aggregate amount of up to
Forty-Five Million Dollars ($45,000,000.00) outstanding at any time.”

      and inserting in lieu thereof the following:

“ “Eligible Foreign Accounts” are Accounts that (a) would be Eligible Accounts
but for the fact that the Account Debtor’s principal place of business is not in
the United States, (b) are approved by Bank in writing in Bank’s sole and
absolute discretion on a case-by-case basis, and (c) are not covered in full by
credit insurance satisfactory to Bank.”
“ “LIBOR Rate” means, for each Interest Period in respect of LIBOR Credit
Extensions comprising part of the same Credit Extensions, an interest rate per
annum (rounded upward to the nearest 1/16th of one percent (0.0625%)) equal to
the greater of (a) one and one-half percent (1.50%), and (b) LIBOR for such
Interest Period divided by one (1) minus the Reserve Requirement for such
Interest Period.”
“ “LIBOR Rate Margin” is three and one-half percent (3.50%).”
“ “Prime Rate” is the greater of (a) four percent (4.0%), and (b) Bank’s most
recently announced “prime rate,” even if it is not Bank’s lowest rate.”
“ “Prime Rate Margin” is one percent (1.0%).”
“ “Revolving Line” is an Advance or Advances in an aggregate amount of up to
Twenty-Five Million Dollars ($25,000,000.00) outstanding at any time.”

  7   The Borrowing Base Certificate appearing as Exhibit E to the Loan
Agreement is hereby replaced with the Borrowing Base Certificate attached hereto
as Schedule 1.

4. FEES. Borrower shall pay to Bank a modification fee equal to Ten Thousand
Dollars ($10,000.00), which fee shall be due on the date hereof and shall be
deemed fully earned as of the date hereof. Borrower shall also reimburse Bank
for all legal fees and expenses incurred in connection with this Loan
Modification Agreement.
5. RATIFICATION OF PERFECTION CERTIFICATES.

 



--------------------------------------------------------------------------------



 



     (a) Finisar hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in a certain Perfection Certificate dated as of
March 14, 2008 between Finisar and Bank, and acknowledges, confirms and agrees
that the disclosures and information Finisar provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.
     (b) Optium hereby ratifies, confirms and reaffirms, all and singular, the
terms and disclosures contained in a certain Perfection Certificate dated as of
October 30, 2008 between Optium and Bank, and acknowledges, confirms and agrees
that the disclosures and information Optium provided to Bank in the Perfection
Certificate have not changed, as of the date hereof.
6. CONSISTENT CHANGES. The Existing Loan Documents are hereby amended wherever
necessary to reflect the changes described above.
7. RATIFICATION OF LOAN DOCUMENTS. Borrower hereby ratifies, confirms, and
reaffirms all terms and conditions of all security or other collateral granted
to the Bank, and confirms that the indebtedness secured thereby includes,
without limitation, the Obligations.
8. NO DEFENSES OF BORROWER. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.
9. CONTINUING VALIDITY. Borrower understands and agrees that in modifying the
existing Obligations, Bank is relying upon Borrower’s representations,
warranties, and agreements, as set forth in the Existing Loan Documents. Except
as expressly modified pursuant to this Loan Modification Agreement, the terms of
the Existing Loan Documents remain unchanged and in full force and effect. Bank’
s agreement to modifications to the existing Obligations pursuant to this Loan
Modification Agreement in no way shall obligate Bank to make any future
modifications to the Obligations. Nothing in this Loan Modification Agreement
shall constitute a satisfaction of the Obligations. It is the intention of Bank
and Borrower to retain as liable parties all makers of Existing Loan Documents,
unless the party is expressly released by Bank in writing. No maker will be
released by virtue of this Loan Modification Agreement.
10. COUNTERSIGNATURE. This Loan Modification Agreement shall become effective
only when it shall have been executed by Borrower and Bank.
[The remainder of this page is intentionally left blank]

 



--------------------------------------------------------------------------------



 



     This Loan Modification Agreement is executed as a sealed instrument under
the laws of the State of California as of the date first written above.

                      BORROWER:       BANK:        
 
                    FINISAR CORPORATION       SILICON VALLEY BANK    
 
                   
By:
  /s/ S. K. Workman       By:   /s/ Tom Smith    
 
 
 
         
 
   
 
                   
Name:
  Stephen K. Workman       Name:   Tom Smith    
 
                   
Title:
  Chief Financial Officer       Title:   Managing Director    
 
                    OPTIUM CORPORATION                
 
                   
By:
  /s/ S. K. Workman                
 
 
 
               
 
                   
Name:
  Stephen K. Workman                
 
 
 
               
 
                   
Title:
  Chief Financial Officer                
 
 
 
               

 



--------------------------------------------------------------------------------



 



SCHEDULE 1
EXHIBIT E
BORROWING BASE CERTIFICATE
Borrower: Finisar Corporation and Optium Corporation
Lender: Silicon Valley Bank
Commitment Amount:     $25,000,000.00

         
ACCOUNTS RECEIVABLE
       
1. Accounts Receivable Book Value as of                     
  $                       
2. Additions (please explain on reverse)
  $                       
3. TOTAL ACCOUNTS RECEIVABLE
  $                       
 
       
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
       
4. Amounts over 90 days due
  $                       
5. Balance of 50% over 90 day accounts
  $                       
6. Credit balances over 90 days
  $                       
7. Concentration Limits
  $                       
8. Foreign Accounts
  $                       
9. Governmental Accounts
  $                       
10. Contra Accounts
  $                       
11. Promotion or Demo Accounts
  $                       
12. Intercompany/Employee Accounts
  $                       
13. Disputed Accounts
  $                       
14. Deferred Revenue
  $                       
15. Other (please explain on reverse)
  $                       
16. TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
  $                       
17. Eligible Accounts (#3 minus #16)
  $                       
18. ELIGIBLE AMOUNT OF ACCOUNTS (80% of #17)
  $                       
19. Eligible Foreign Accounts
  $                       
20. ELIGIBLE AMOUNT OF ELIGIBLE FOREIGN ACCOUNTS (lesser of (a) 65% of #19, and
(b) $5,000,000))
  $                       
 
       
BALANCES
       
21. Maximum Loan Amount
  $                       
22. Total Funds Available Lesser of #21 or (#18 plus #20)
  $                       
23. Present balance owing on Line of Credit
  $                       
24. Outstanding under Sublimits
  $                       
25. RESERVE POSITION (#22 minus #23 and #24)
  $                       

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 



--------------------------------------------------------------------------------



 



         
COMMENTS:
              BANK USE ONLY  
 
  Received by:                                
FINISAR CORPORATION
  authorized signer  
OPTIUM CORPORATION
  Date:                                            
 
  Verified:                                         
By:                                           
  authorized signer  
Authorized Signer
  Date:                                             
Date:
    Compliance Status:    Yes     No


 

 